Cole, J.
The policy in this case was issued in May, 1874, after chapter 347, Laws of 1874, took effect. In Reilly et al. v. Franklin Ins. Co. [ante, p. 449], a construction was placed upon that statute. It was held that it made the amount of insurance written in the policy conclusive of the value of the property at the time of loss, and fixed that amount as the measure of damages. That decision really disposes of every material question in this case. The amount recovered here was less than the sum written in the policy, but that affords no ground for complaint on the part of the defendant. The case of F. & D. Ins. Co. v. Curry, decided by the court of appeals of Kentucky (10 Ch. L. N., p. 43), is referred to and commented on in the Reilly case. We felt constrained to dissent from the reasoning of the Kentucky case, because it seemed to defeat the very policy of the statute; and approved of the decision of the U. S. circuit court in White v. Conn. Mut. *467Life Ins. Co., as laying down the better rule. (See Central Law Journal, Dec. 7, 1877.) It is unnecessary to repeat here what is said in the Reilly case.
It is said that the court below erred in rejecting proofs of loss. But it appears that the parties submitted to arbitrate as to the amount of loss, which we think was a waiver of all proof. Another objection is, that the court erred in rejecting the examination of the plaintiff, and the other evidence offered as to value of the property destroyed. But, as already remarked, the law of 1874 fixed the amount of loss, and left nothing open to inquiry on that question.
By the Court. — The judgment of the circuit court is affirmed.